Exhibit 99.1 CENTRAL EUROPEAN MEDIA ENTERPRISES REPORTS RESULTS FOR THE FIRST QUARTER ENDED MARCH 31, 2011 Q1 Net Revenues increased by 20% to US$ 172.8 million from US$ 143.6 million Q1 OIBDA increased to US$ 14.2 million from US$ 0.8 million HAMILTON, BERMUDA, April 27, 2011 – Central European Media Enterprises Ltd. (“CME” or the “Company”) (NASDAQ/Prague Stock Exchange - CETV) today announced financial results for the three months ended March 31, 2011. Net revenues for the first quarter of 2011 increased US$ 29.1 million to US$ 172.8 million, compared to the first quarter of 2010. OIBDA¹ for the quarter increased US$ 13.4 million to US$ 14.2 million.Operating loss for the quarter decreased by US$ 11.5 million to US$ (7.7) million. Net loss attributable to the shareholders of CME for the quarter improved to US$ (21.1) million compared to a loss of US$ (42.3) million for the first quarter 2010. Fully diluted loss per share for the quarter decreased by US$ 0.34 to US$ (0.33).Results for the first quarter of 2011 include the bTV group acquired by CME in April 2010 and exclude CME’s former Ukraine operations, which were disposed of in April 2010. Adrian Sarbu, President and Chief Executive Officer of CME, commented: “Our revenues and OIBDA significantly increased in the first quarter. We delivered positive free cash flow ahead of our target. This is a result of our continued audience and market leadership, rigorous cost control, the positive contribution of the bTV group in Bulgaria, and growth in both Media Pro Entertainment and the New Media Division. In addition, our liquidity remained strong, and allowed us to buy back US$ 24 million of debt and refinance US$ 206.3 million of convertible notes due 2013. We remain confident that all our TV ad markets will grow in 2011.” – continued – 1 OIBDA is Operating Income before Depreciation and Amortization, which is equivalent to our former definition of EBITDA, as defined in ‘Segment Data’ below.Consolidated OIBDA, which is set out here, is equal to the OIBDA for each of our segments less central costs (which include non-cash stock-based compensation).We define OIBDA margin as the ratio of OIBDA to Net Revenues. Consolidated Results for the Three Months Ended March 31, 2011 Net revenues for the three months ended March 31, 2011 increased by 20.3% to US$ 172.8 million from US$ 143.6 million for the three months ended March 31, 2010.Operating loss for the quarter was US$ (7.7) million compared to US$ (19.1) million for the three months ended March 31, 2010.Net loss attributable to the shareholders of CME for the quarter was US$ (21.1) million compared to a loss of US$ (42.3) million for the three months ended March 31, 2010.Fully diluted loss per share for the three months ended March 31, 2011 improved US$ 0.34 to US$ (0.33). OIBDA for the three months ended March 31, 2011 increased to US$ 14.2 million from US$ 0.8 million in the three months ended March 31, 2010. OIBDA margin for the three months ended March 31, 2011 was 8.2% compared to 0.6% in the three months ended March 31, 2010. Headline Consolidated Results for the three months ended March 31, 2011 and 2010 were: RESULTS For the Three Months Ended March 31, (US $000’s) $ change % change Net revenues $ $ $ % OIBDA Nm1 Operating loss ) ) % Net loss attributable to CME Ltd. ) ) % Fully diluted net loss per share $ ) $ ) $ % 1 Number is not meaningful. Segment Results We evaluate the performance of our operations based on Net Revenues and OIBDA. Our Net Revenues and Consolidated OIBDA for the three months ended March 31, 2011 and 2010 were: SEGMENT RESULTS For the Three Months Ended March 31, (US $000's) $ change % change Broadcast $ $ $ % Media Pro Entertainment % New Media % Intersegment revenues ) ) ) )% Net Revenues $ $ $ % Broadcast $ $ $ % Media Pro Entertainment ) Nm1 New Media ) ) % Central ) ) % Elimination ) ) ) )% Consolidated OIBDA $ $ $ Nm1 1Number is not meaningful. Page 2 of 9 CME will host a teleconference and video webcast to discuss its first quarter results on Wednesday, April 27, 2011 at 9:00 a.m. New York time (2:00 p.m. London time and 3:00 p.m. Prague time). The video webcast and teleconference will refer to presentation slides which will be available on CME’s website at www.cetv-net.com prior to the call. To access the teleconference, U.S. and international callers may dial +1 785-424-1059 ten minutes prior to the start time and reference passcode 7CETVQ1.The conference call will be video webcasted live via www.cetv-net.com. The video webcast and a digital audio replay in MP3 format will be available for two weeks following the call at www.cetv-net.com. In the coming weeks, CME will post the results for the quarter ended March 31, 2011 for its wholly-owned subsidiary CET 21 spol. s r.o. at www.cetv-net.com. Page 3 of 9 Forward-Looking and Cautionary Statements This press release contains forward-looking statements. For all forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy or are otherwise beyond our control and some of which might not even be anticipated.Forward-looking statements reflect our current views with respect to future events and because our business is subject to such risks and uncertainties, actual results, our strategic plan, our financial position, results of operations and cash flows could differ materially from those described in or contemplated by the forward-looking statements. For a more detailed description of these uncertainties and other factors, please see the "Risk Factors" section in CME’s Quarterly Report on Form 10-Q for the three months ended March 31, 2011, which was filed with the Securities and Exchange Commission on April 27, 2011. We undertake no obligation to publicly update or review any forward-looking statements, whether as a result of new information, future developments or otherwise. This press release should be read in conjunction with our Quarterly Report on Form 10-Q for the three months ended March 31, 2011, which was filed with the Securities and Exchange Commission on April 27, 2011. We make available free of charge on our website at www.cetv-net.com our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission. CME is a vertically integrated media company operating a leading broadcast, content and new media business in six Central and Eastern European countries with an aggregate population of approximately 50 million people. CME’s television stations are located in Bulgaria (bTV, bTV Cinema, bTV Comedy, bTV Action and Ring.bg), Croatia (Nova TV and Doma), the Czech Republic (TV Nova, Nova Cinema, Nova Sport and MTV Czech), Romania (PRO TV, PRO TV International, Acasa, PRO Cinema, Sport.ro and MTV Romania), the Slovak Republic (TV Markíza and Doma) and Slovenia (POP TV, Kanal A and POP Brio). CME is traded on the NASDAQ and the Prague Stock Exchange under the ticker symbol “CETV”. ### For additional information, please visit www.cetv-net.com or contact: Romana Wyllie Vice President of Corporate Communications Central European Media Enterprises + romana.wyllie@cme-net.com Page 4 of 9 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (US$ 000’s, except share and per share data) For the Three Months Ended March 31, Net revenues $ $ Operating expenses: Operating costs Cost of programming Depreciation of property, plant and equipment Amortization of broadcast licenses and other intangibles Cost of revenues Selling, general and administrative expenses Operating loss ) ) Interest expense, net ) ) Foreign currency exchange gain, net Change in fair value of derivatives ) ) Other expense ) ) Loss from continuing operations before tax ) ) (Provision) / credit for income taxes ) Loss from continuing operations ) ) Discontinued operations, net of tax - ) Loss from discontinued operations - ) Net loss ) ) Net (income) / loss attributable to noncontrolling interests ) Net loss attributable to CME Ltd. $ ) $ ) PER SHARE DATA: Net loss per share Continuing operations attributable to CME Ltd. – Basic and diluted $ ) $ ) Discontinued operations attributable to CME Ltd. – Basic and diluted ) Net loss attributable to CME Ltd – Basic and diluted $ ) $ ) Weighted average common shares used in computing per share amounts (000’s): Basic Diluted Page 5 of 9 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s) March 31, 2011 December 31, 2010 ASSETS Cash and cash equivalents $ $ Other current assets Total current assets Property, plant and equipment, net Goodwill and other intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND EQUITY Accounts payable and accrued liabilities $ $ Current portion of long-term debt and other financing arrangements Other current liabilities Total current liabilities Long-term portion of long-term debt and other financing arrangements Other non-current liabilities Total liabilities EQUITY Common Stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total CME Ltd. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ Page 6 of 9 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s, except share and per share data) For the Three Months Ended March 31, Net cash generated from/ (used in) continuing operating activities $ $ ) Net cash used in continuing investing activities ) ) Net cash (used in)/ generated from financing activities ) Net cash used in discontinued operations – operating activities - ) Net cash used in discontinued operations – investing activities - ) Impact of exchange rate fluctuations on cash and cash equivalents ) Net (decrease) / increase in cash and cash equivalents $ ) $ Net cash generated from / (used in) continuing operating activities $ $ ) Capital expenditure, net of proceeds from disposal ) ) Free cash flow $ $ ) Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes (net of refunds) $ $ Page 7 of 9 Segment Data We manage our business on a divisional basis, with three operating segments which are also our reportable segments: Broadcast, Media Pro Entertainment and New Media, our content division. We evaluate the performance of our segments based on Net Revenues and OIBDA. OIBDA, which includes program rights amortization costs, is determined as operating income / (loss) before depreciation and amortization of intangible assets. Items that are not allocated to our segments for purposes of evaluating their performance and therefore are not included in their OIBDA, include stock-based compensation and certain unusual or infrequent items (e.g., impairments of assets or investments).We believe OIBDA is useful to investors because it provides a more meaningful representation of our performance as it excludes certain items that either do not impact our cash flows or the operating results of our operations.OIBDA is also used as a component in determining management bonuses. Intersegment revenues and profits have been eliminated in consolidation.OIBDA may not be comparable to similar measures reported by other companies. Below are tables showing each of our Net Revenues and OIBDA by segment for the three months ended March 31, 2011 and 2010, together with a reconciliation of OIBDA to our Condensed Consolidated Statement of Operations: (US $000'S) For the Three Months Ended March 31, Net Revenues Broadcast: Bulgaria $ $ Croatia Czech Republic Romania Slovak Republic Slovenia Total Broadcast Media Pro Entertainment New Media Intersegment revenues1 ) ) Total Net Revenues $ $ 1Reflects revenues earned by the Media Pro Entertainment segment through sales to the Broadcast segment. All other revenues are third party revenues. Page 8 of 9 (US $000'S) For the Three Months Ended March 31, OIBDA Broadcast: Bulgaria $ $ ) Croatia ) Czech Republic Romania Slovak Republic ) ) Slovenia Divisional operating costs ) ) Total Broadcast Media Pro Entertainment ) New Media ) ) Central ) ) Elimination ) ) Total OIBDA $ $ (US $000's) For the Three Months Ended Reconciliation to Condensed Consolidated Statement of March 31, Operations: Total OIBDA $ $ Depreciation of property, plant and equipment ) ) Amortization of intangible assets ) ) Operating loss ) ) Interest expense, net ) ) Foreign currency exchange gain, net Change in fair value of derivatives ) ) Other expense ) ) (Provision) / credit for income taxes ) Loss from continuing operations $ ) $ ) Page 9 of 9
